                        UNITED STATES BANKRUPTCY COURT
                         WESTERN DISTRICT OF LOUISIANA
                              SHREVEPORT DIVISION



IN RE                                                              CASE NUMBER 20-10616

RWDY, INC.                                                         CHAPTER 11
               Debtor
                                                      JUDGE JSH
______________________________________________________________________________

                                   NOTICE OF HEARING

        TO CREDITORS of the above named Debtor, the United States Trustee, and to all
interested parties, and to the entities asserting an interest in the property of the Debtor:

        NOTICE IS HEREBY GIVEN that Stout Risius Ross, LLC, financial advisors to the
Official Committee of Unsecured Creditors of RWDY, Inc. has filed that certain First and Final
Application for Compensation for the Period of October 27, 2020 through January 21, 2021 for
Stout Risius Ross, LLC [P-300] (the “Application”). A copy of the Application is on file with the
Court and can be obtained from the Court’s website, www.lawb.uscourts.gov or from undersigned
counsel.

        NOTICE IS FURTHER GIVEN that a hearing on the Application is scheduled to take
place before the Honorable John S. Hodge in the United States Bankruptcy Court for the Western
District of Louisiana at the Tom Stagg United States Court House, Courtroom 4, 300 Fannin Street,
Shreveport, Louisiana on February 24, 2021 at 10:00 a.m., IF AND ONLY IF, an objection
or response is filed on or before the response deadline noted herein.

        NOTICE IS FURTHER GIVEN that any party opposing the relief requested in the
Application must formally oppose the Application by filing a written response on or before
February 17, 2020. Absent such opposition, the Application will be considered unopposed and
the relief may be entered without a hearing.

        Baton Rouge, Louisiana, this 3rd day of February 2021.




                                   Signature Page to Follow:




  20-10616 - #301 File 02/03/21 Enter 02/03/21 13:00:27 Main Document Pg 1 of 2
                                   Respectfully Submitted,

                                   STEWART ROBBINS BROWN & ALTAZAN, LLC
                                   301 Main Street, Suite 1640
                                   P. O. Box 2348
                                   Baton Rouge, LA 70821-2348
                                   (225) 231-9998 Telephone
                                   (225) 709-9467 Fax

                             By:   /s/ Paul Douglas Stewart, Jr.
                                   Paul Douglas Stewart, Jr. (La. #24661)
                                   dstewart@stewartrobbins.com
                                   Counsel for the Official Committee of Unsecured
                                   Creditors of RWDY, Inc.




20-10616 - #301 File 02/03/21 Enter 02/03/21 13:00:27 Main Document Pg 2 of 2
